Case 1:20-cv-03151-JPH-MPB Document 32 Filed 06/09/21 Page 1 of 7 PageID #: 333




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 COREY JAMES SMITH,                                  )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )        No. 1:20-cv-03151-JPH-MPB
                                                     )
 REAGLE Warden; at Pendleton ISR, et al.             )
                                                     )
                              Defendants.            )

           ORDER GRANTING MOTION TO DISREGARD FILING,
 GRANTING MOTION FOR LEAVE TO FILE AMENDED COMPLAINT, SCREENING
      AMENDED COMPLAINT, AND DIRECTING SERVICE OF PROCESS

        On April 6, 2021, the plaintiff filed a motion for leave to file an amended complaint with

 an attached proposed amended complaint. Dkt. 20. Before the Court screened the amended

 complaint, the plaintiff filed another amended complaint on May 6, 2021. Dkt. 27. On May 11,

 2021, the plaintiff filed a motion to correct error and disregard the amended complaint filed on

 May 6, 2021. That motion, dkt. [28], is granted. The amended complaint filed on May 6, 2021, is

 disregarded and of no effect.

        The plaintiff's motion for leave to amend his complaint, dkt. [20], is granted. The clerk is

 directed to redocket the proposed amended complaint at dkt. 20-1 as the Amended Complaint

 which is now the operative complaint in this action. The Court now screens the amended complaint

 and makes the following rulings.

                                               I.
                                      The Amended Complaint

        The Court previously screened the plaintiff's original complaint and allowed Fourteenth

 Amendment claims to proceed against four defendants at Pendleton Correctional Facility (PCF)

 based on the plaintiff's allegations that he was confined in long-term segregation without due
Case 1:20-cv-03151-JPH-MPB Document 32 Filed 06/09/21 Page 2 of 7 PageID #: 334




 process. Dkt. 15. The amended complaint's caption names 34 defendants: the four current PCF

 defendants, thirteen additional employees of PCF, five employees of Indiana Department of

 Correction (IDOC) Central Office, five employees of Wabash Valley Correctional Facility

 (WVCF), four employees of Westville Control Unit (WCU), and three employees of Indiana State

 Prison (ISP). The amended complaint also names two additional defendants who were not included

 in the caption: WVCF Warden Frank Vanihel, and PCF Unit Team Manager Grayhouse.

        The following allegations are set forth in the plaintiff's amended complaint. The plaintiff

 was placed in restrictive housing in June 2013 while he was incarcerated at ISP. His placement in

 restrictive housing was in retaliation for his refusal to intervene in ongoing gang hostilities in the

 prison. Within days, he was transferred to WCU where he stayed for two years before being

 transferred to WVCF's Secured Housing Unit. After approximately six months, the plaintiff was

 again transferred, this time to PCF, where he remained in segregation through the filing of his

 original complaint.

        The conditions of segregation at PCF were harsh. Inmates often set fires to get attention

 and the ventilation system was inadequate to clear the smoke in the air. Excessive noise interfered

 with the plaintiff's ability to think and sleep and damaged his hearing. The unit is infested with

 mice, rats, cockroaches, pigeons, and bugs. The unit is also filthy and smells of urine and human

 feces. It is extremely cold in the winter and too hot in the summer. The plaintiff was at risk of

 assault by other inmates. He was denied an opportunity for recreation and out-of-cell exercise for

 thirteen months.

        The plaintiff was denied transfer to general population and access to the facility's step-

 down program even though he had previously completed four phases of the program at a previous

 facility. In six years of segregation at PCF, he received only one 30-day review which was a sham.



                                                   2
Case 1:20-cv-03151-JPH-MPB Document 32 Filed 06/09/21 Page 3 of 7 PageID #: 335




        Defendants Carter, Lemmon, and Basinger were the IDOC Commissioners during the

 plaintiff's time in PCF's segregation unit. Defendant Hendrix was the IDOC Director of

 Classification during that time. Defendants Reagle and Zantecky were Wardens of PCF and

 defendant Dixon was the Supervisor of Classification at PCF during that time. The plaintiff

 contends that these defendants maintained unconstitutional policies and practices that allowed the

 plaintiff to remain in segregation at PCF without periodic reviews.

        Defendant John Stafford was the Unit Team Director of the PCF segregation unit and

 defendant Ashe was the Program Director. Defendants Brown, McQuire, Jones, Vickov,

 Grayhouse, Evans, Shepard, Ross, Amburn, Cook, Martin, and Arnold were case managers and

 counselors at PCF while the plaintiff was denied 30-day and 90-day reviews.

        On February 12, 2021, the plaintiff was transferred back to WVCF and placed in the

 secured housing unit on department-wide administrative segregation. Conditions at WVCF are

 comparable to those the plaintiff experienced at PCF. The plaintiff has suffered severe

 psychological harm as a result of his years in segregation. He seeks compensatory and punitive

 damages.

                                                II.
                                       Discussion of Claims

        Applying the screening standard to the factual allegations in the amended complaint,

 certain claims are dismissed while other claims shall proceed as submitted.

        First, all claims against defendants employed at ISP and WCU, as well as the plaintiff's

 claims arising from his first stay at WVCF in 2015, are barred by the statute of limitations. Suits

 under § 1983 use the statute of limitations and tolling rules that states employ for personal-injury

 claims. In Indiana, the applicable statute of limitations period is two years. See Richards v.

 Mitcheff, 696 F.3d 635, 637 (7th Cir. 2012); Ind. Code § 34–11–2–4. The original complaint in

                                                  3
Case 1:20-cv-03151-JPH-MPB Document 32 Filed 06/09/21 Page 4 of 7 PageID #: 336




 this action was signed on November 15, 2020, several years after the expiration of Indiana's 2-year

 statute of limitations for those claims.

        The plaintiff argues that the older claims are not barred due to the doctrine of continuing

 harm. Dkt. 20-1 at 32. As the Seventh Circuit recently explained,

        The continuing violation doctrine ... is aimed at ensuring that illegal conduct is
        punished by preventing a defendant from invoking the earliest manifestation of its
        wrongdoing as a means of running out the limitations clock on a course of
        misconduct that persisted over time; the doctrine serves that end by treating the
        defendant's misconduct as a continuing wrong and deeming an action timely so
        long as the last act evidencing a defendant's violation falls within the limitations
        period. ... Thus, where the violation at issue can be characterized as a continuing
        wrong, the limitations period begins to run not when an action on the violation
        could first be brought, but when the course of illegal conduct is complete.


 United States v. Spectrum Brands, 924 F.3d 337, 350 (7th Cir. 2019) (internal citations omitted).

 "A violation is continuing where it would be unreasonable to require or even permit [a prisoner]

 to sue separately over every incident of the defendant's unlawful conduct." Turley v. Rednour, 729

 F.3d 645, 651 (7th Cir. 2013). For a continuing harm, the statute of limitations begins to run on

 the last occurrence of the harm. Id. Thus, the plaintiff's claims against the ISP defendants accrued

 by no later than June 2013, when he was transferred from ISP to WCU. The ISP defendants could

 no longer be responsible for any harm to the plaintiff after he was transferred away from their

 facility. See Wilson v. Wexford Health Sources, Inc., 932 F.3d 513, 517–18 (7th Cir. 2019).

 Similarly, his claims against the WCU defendants and his claims based on his time in WVCF

 during 2015 accrued no later than the unspecified dates in 2015 when he was transferred to WVCF

 and later to PCF.

        "[D]ismissal under Rule 12(b)(6) on the basis of a limitations defense may be appropriate

 when the plaintiff effectively pleads [himself] out of court by alleging facts that are sufficient to

 establish the defense." Hollander v. Brown, 457 F.3d 688, 691 n.1 (7th Cir. 2006) (internal

                                                  4
Case 1:20-cv-03151-JPH-MPB Document 32 Filed 06/09/21 Page 5 of 7 PageID #: 337




 citations omitted); see also Koch v. Gregory, 536 Fed. Appx. 659 (7th Cir. 2013) (stating that when

 the language of the complaint plainly shows that the statute of limitations bars the suit, dismissal

 under § 1915A is appropriate); Brownmark Films, LLC v. Comedy Partners, 682 F.3d 687, 690

 (7th Cir. 2012). That is the case here. Accordingly, claims against ISP employees Neal, William

 Wilson, Debbie Abrams, and WCU employees Mark Levenhagen, Lowry, Sally Nowatzke,

 D. Barnes, are dismissed. The plaintiff's claims arising from his 2015 stay in segregation at WVCF

 are also dismissed.

        Similarly, the plaintiff's claims against Former IDOC Commissioners Bruce Lemmon and

 Edwin Buss, and Former Acting Commissioner Basinger, are dismissed. The Court takes judicial

 notice of the IDOC website which reflects that current IDOC Commissioner Robert E. Carter Jr.

 was appointed to his position on January 17, 2017. See https://www.in.gov/idoc/about-

 idoc/commissioners-office/. Thus, any claims the plaintiff may have against former commissioners

 accrued no later than January 17, 2017, more than two years before he filed his original complaint.

 See Wilson, 932 F.3d at 518 ("[I]f a defendant leaves the institution altogether, his involvement in

 the alleged wrong is over. The date of the defendant's departure thus marks the last possible time

 when the claim might have accrued.").

        The plaintiff's Eighth Amendment and Fourteenth Amendment claims shall proceed

 pursuant to 42 U.S.C. § 1983 against the IDOC Central Office, PCF, and WVCF defendants:

 Reagle, A. Ross, Paula Dixon, C. Conyer, Robert E. Carter, Jr., Richard Brown, Jim Hendrix,

 Zantecky, Frank Vanihel, Grayhouse, Brown, John Stafford, McQuire, Matt Leohr, Charles

 Dugan, Jerry Snyder, Thompson, Arnold, Jones, Cook, Amburn, Evans, Martin, Shepard, Vickov,

 and Ashe. This summary of remaining claims includes all the viable claims identified by the Court.

 All other claims have been dismissed. If the plaintiff believes that additional claims were alleged



                                                  5
Case 1:20-cv-03151-JPH-MPB Document 32 Filed 06/09/21 Page 6 of 7 PageID #: 338




 in the complaint, but not identified by the Court, he shall have through June 28, 2021, in which

 to identify those claims.

                                             IV.
                               Conclusion and Service of Process

        The clerk is directed pursuant to Fed. R. Civ. P. 4(c)(3) to issue process electronically to

 defendants Robert E. Carter, Jr., Richard Brown, Jim Hendrix, Zantecky, Frank Vanihel,

 Grayhouse, Brown, John Stafford, McQuire, Matt Leohr, Charles Dugan, Jerry Snyder, Thompson,

 Arnold, Jones, Cook, Amburn, Evans, Martin, Shepard, Vickov, and Ashe in the manner specified

 by Fed. R. Civ. P. 4(d). Process shall consist of the amended complaint, applicable forms (Notice

 of Lawsuit and Request for Waiver of Service of Summons and Waiver of Service of Summons),

 and this Order.

        The clerk is directed to add Robert E. Carter, Jr., Richard Brown, Jim Hendrix, Zantecky,

 Frank Vanihel, Grayhouse, Brown, John Stafford, McQuire, Matt Leohr, Charles Dugan, Jerry

 Snyder, Thompson, Arnold, Jones, Cook, Amburn, Evans, Martin, Shepard, Vickov, and Ashe as

 defendants on the docket.

        Defendants Reagle, A. Ross, Paula Dixon, and C. Conyer have already appeared in this

 action. They shall have 21 days in which to answer or otherwise respond to the amended

 complaint.

 SO ORDERED.

 Date: 6/9/2021




                                                 6
Case 1:20-cv-03151-JPH-MPB Document 32 Filed 06/09/21 Page 7 of 7 PageID #: 339




 Distribution:

 COREY JAMES SMITH
 197539
 PENDLETON - CF
 PENDLETON CORRECTIONAL FACILITY
 Inmate Mail/Parcels
 4490 West Reformatory Road
 PENDLETON, IN 46064

 Electronic Service to:

 Robert E. Carter, Jr.
 Richard Brown
 Jim Hendrix
        (All at IDOC Central Office)

 Zantecky
 Grayhouse
 Brown
 John Stafford
 McQuire
 Arnold
 Jones
 Cook
 Amburn
 Evans
 Martin
 Shepard
 Vickov
 Ashe
        (All at Pendleton Correctional Facility)


 Frank Vanihel
 Matt Leohr
 Charles Dugan
 Jerry Snyder
 Thompson
        (All at Wabash Valley Correctional Facility)




                                                   7
